Citation Nr: 1104970	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to the service-connected schizophrenia, schizoaffective 
type with depressive features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, 
in pertinent part, reopened a previously denied claim of service 
connection for tension headaches, claimed as secondary to the 
service-connected schizophrenia, schizoaffective type with 
depressive features.  However, the RO ultimately denied the claim 
on the merits.  

The matter was previously before the Board in November 2009, at 
which time, the claim was reopened and remanded back to the RO, 
via the Appeals Management Center (AMC) for additional 
development of the record.  The agency of original jurisdiction 
(AOJ) substantially complied with the December 2009 remand orders 
and no further action is necessary in this regard.  See D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).   


FINDING OF FACT

The competent and probative medical evidence of record is in 
relative equipoise as to whether the Veteran's headaches had 
their onset during service and/or are related to, or are a 
manifestation of, the service-connected psychiatric disorder.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a headache disability 
was incurred in service and/or is related to his service-
connected psychiatric disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The grant of service connection for a headache disability 
constitutes a complete grant of the benefits sought on appeal 
with respect to that issue.  As such, any defect with regard to 
VA's duty to notify and assist the Veteran with the development 
of his claim is harmless error, and no further discussion of VA's 
duty to notify and assist is necessary.

II.  Service Connection

The Veteran seeks service connection for a headache disability, 
claimed as secondary to the service-connected schizophrenia, 
schizoaffective type, with depressive features (psychiatric 
disorder).  The Veteran has consistently maintained that his 
headaches began during the onset of his psychiatric symptoms in 
service.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service treatment records (STRs) reveals that the 
Veteran did not have evidence of a pre-existing headache 
condition when he entered service, but was treated for headaches 
during service.  During service, the Veteran was treated for 
headaches in October 1990, December 1990 and March 1991.  Tylenol 
was prescribed for the headaches.  

VA post-service treatment records note consistent complaints of 
headaches beginning in 1998.  

In an April 1999 statement, Dr. Royder, a private doctor, 
indicated that the Veteran had chronic muscle tension cephalgia 
which began in January 1991.  Dr. Royder noted the Veteran 
reportedly complained to doctors and staff concerning his neck, 
shoulder and headaches but they did not offer any treatment for 
those chronic problems.  Dr. Royder opined that the Veteran's 
muscle tension contraction cephalgia was directly due to his 
psychiatric illness and should be service connected.  

In an undated lay statement, a former co-worker noted that the 
Veteran came to work "constantly complaining of headaches" and 
"always took aspirin to try to help his headaches."

A history of migraine headaches is noted on a private medical 
record from June 1999.  VA records from 1999 note continued 
complaints of frequent recurrent headache pain.  Significantly, 
an August 1999 treatment record notes that the Veteran presented 
with a history of chronic tension headaches for nine years.  

An April 2000 VA neurology examination notes that the Veteran 
reported having headaches in the Navy.  He reported that the 
headaches occurred before, during and after his psychiatric 
condition became manifested and caused hospitalization.  The 
Veteran described the headaches as occurring in both sides of the 
head, being squeezing in nature, going to the back of the neck, 
and then out across both shoulders.  The Veteran reported 
headaches that lasted 30 minutes or more, and that occurred two 
to three times per week.  The diagnosis was tension headaches, 
and the examiner opined that the headaches and other 
musculoskeletal pains of the neck and shoulders were considered 
to be a pain disorder associated with, and a manifestation of, 
the psychiatric disorder.  

VA records from June 2005 show continued treatment for headaches.  
In a July 2005 lay statement, the Veteran's wife reported that 
the Veteran had been continuously complaining of headaches 
through the years.

In a November 2005 VA examination report, the examiner noted that 
the Veteran had multiple cervical disc protrusions and mild 
posterior spurring of the cervical spine.  The examiner therefore 
opined that the Veteran's headaches were not secondary to 
military service; but, rather, their etiology was from the 
multiple cervical disc protrusions and mild posterior spurring of 
the cervical spine.  

VA outpatient records from 2006 continue to show treatment for 
chronic headaches.  

A private treatment report by Dr. Chen, a Board Certified 
neurologist, from December 2006 notes the Veteran's chief 
complaint of headaches and sleep problems.  The Veteran reported 
that his headache was frontally located and extended to the back.  
The Veteran complained of nausea and occasional vomiting with the 
headaches.  He reported seeing flashing white lights with the 
headaches.  The headaches reportedly occurred about four times 
per week and could last up to several hours per day.  
Neurological examination was essentially negative.  The 
impression was chronic headaches, with a history consistent with 
migraine headaches.  In addition, Dr. Chen believed there was 
some muscle contraction headache component as well.  Dr. Chen 
felt that putting the Veteran on migraine medication would be 
helpful.  The Veteran was started on Topamax for prevention, and 
Maxalt was prescribed on an as needed basis.  

A January 2007 follow-up report from Dr. Chen noted that the 
Veteran reported a reduction in headaches, with less intensity.  
He thought the Topamax might be helping.  Dr. Chen increased the 
Veteran's Topamax dosage.  

The Veteran was afforded a VA examination in February 2010 to 
determine whether the Veteran's headaches were caused or 
aggravated by the service-connected psychiatric disorder.  The 
examiner concluded that the Veteran's headaches were unrelated to 
the Veteran's psychiatric disorder.  In so doing, the examiner 
had difficulty diagnosing the type of headache from which the 
Veteran suffers and focused primarily on the fact that the 
Veteran's headaches lasted only 10 to 15 minutes.  It is unclear 
how the examiner arrived at this conclusion given that the other 
evidence of record suggests that the Veteran's headaches last 
longer than 15 minutes, as noted above.  Moreover, although the 
examiner noted that she reviewed the Veteran's claims file, her 
findings with regard to the Veteran's medical history are 
inconsistent with the objective evidence of record.  For example, 
the examiner noted that the record did not reveal any complaints 
of headaches during military service, but this is not accurate.  
As noted above, the Veteran complained of headaches in October 
1990, December 1990, and May 1991, and was treated with Tylenol.  

Additionally, the February 2010 examiner believed that the 
Veteran's headaches were not migraine headaches because of the 
short duration; however, she did not consider that all of the 
other evidence of record noted a longer duration with respect to 
the headaches, and, moreover, she did not consider the fact that 
the Veteran reported improvement in his headaches after taking 
Topamax, a drug often prescribed for the prevention of migraine 
headaches.  Moreover, the Topamax was prescribed by, and the 
diagnosis of migraine was made by, a Board Certified neurologist.

Importantly, the Veteran submitted a statement in response to the 
February 2010 examination report noting that his headaches indeed 
lasted much longer than 15 minutes.  For these reasons, the 
examination of February 2010 carries little probative value.  The 
examiner relied on inaccurate information and did not consider 
the STRs which showed complaints of headaches during service.  

In sum, the evidence for and against service connection for 
headaches is in relative equipoise; that is, the evidence 
demonstrating that the Veteran's headache disability is related 
to service (or to the service-connected psychiatric disorder) is 
equally weighted against the evidence demonstrating other 
etiology, such as the cervical spine disability.  The evidence in 
support of the Veteran's claim includes STR's showing complaints 
of headaches during service, which coincide with the onset of the 
service-connected psychiatric disorder.  In addition, there are 
two competent medical opinions of record attributing the 
headaches to the service-connected psychiatric disorder.  
Weighing against the Veteran's claim is the November 2005 opinion 
that the Veteran's headaches are due to his cervical spine 
disorder.  Even so, this opinion does not factor in the onset of 
the cervical spine disorder in conjunction with the onset of the 
headaches.  In addition to the November 2005 opinion, the 
February 2010 opinion from a VA examiner weighs against the 
claim; however, as pointed out above, this opinion carries little 
probative value because it is based on inaccurate information.  
Therefore, resolving reasonable doubt in the Veteran's favor, it 
is at least as likely as not that the Veteran's headache 
disability is linked to the service-connected psychiatric 
disability; or, in the alternative, that the headaches had their 
onset during service.  This conclusion is based on objective 
evidence shown in the STR's, lay statements, and opinions from 
two doctors.  The Veteran is therefore entitled to the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection is warranted for a headache 
disability.


ORDER

Service connection for a headache disability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


